                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:17-cv-260-FDW

QUANTEZ EVERETT,                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
FNU VANDERVELDE, et al.,            )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on Defendant Vandervelde’s Motion to File

Exhibit Manually, (Doc. No. 23).

       Defendant Vandervelde seeks leave to file a digital video recording of the incident in

question in support of his Motion for Summary Judgment. Defendants state that they intend to

make the footage available for Plaintiff to view. The Motion will be granted pursuant to the Court’s

ECF Administrative Procedures. See Administrative Procedures Governing Filing and Service by

Electronic Means, Section IV(G) (rev. Jan. 1, 2018). Counsel for Defendant will ensure that a copy

of the video is made available for Plaintiff’s viewing if he requests an opportunity to view it.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Leave to Manually File

Video Exhibit, (Doc. No. 23), is GRANTED in accordance with this Order.

                                          Signed: September 25, 2019




                                                 1
